Citation Nr: 9923790	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-29 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for cytomegalovirus colitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1957 to 
December 1957 and from February 1958 to April 1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
benefits for cytomegalovirus secondary to VA medical 
treatment.


FINDINGS OF FACT

1.  The appellant was started immunosuppressive therapy 
(Imuran) at a VA facility in August 1993.

2.  There is competent evidence that the immunosuppressive 
therapy caused the appellant to develop cytomegalovirus 
colitis which made the appellant's colitis refractory to 
usual therapies and required treatment with a total 
colectomy. 


CONCLUSION OF LAW

VA medical treatment caused the appellant to develop 
cytomegalovirus colitis, which caused an additional 
disability.  38 U.S.C.A. §§ 1151, 5107 (West 1991 and Supp. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant states that he is seeking compensation for 
cytomegalovirus secondary to medication given to him at the 
VA Medical Center in Birmingham, Alabama.  He states that the 
VA medical centers in Tuscaloosa and Birmingham, Alabama, 
gave him Imuran, which caused him to be diagnosed with 
cytomegalovirus.  He states that the cytomegalovirus caused 
his colon to die and that he had to have four emergency 
surgeries, where his colon was removed.  

In Gardner v. Derwinski, 1 Vet. App. 584, (1991), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court") invalidated 38 C.F.R. § 3.358 (c)(3) (1990), one of 
the enabling regulations under 38 U.S.C.A. § 1151 (formerly 
38 U.S.C.A. § 351), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The Court's decision was 
appealed to both the United States Court of Appeals for the 
Federal Circuit  and the Supreme Court.  Both affirmed the 
decision.  Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  
Thereafter, the Secretary of VA (the Secretary) sought an 
opinion from the Attorney General of the United States as to 
the full extent to which benefits were authorized under the 
Supreme Court's decision.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358.

The provisions of 38 U.S.C.A. § 1151 (West 1991) provide that 
where there is no willful misconduct by the veteran, as in 
this case, additional disability resulting from a VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) (1998) provides that it is 
necessary to show that additional disability is actually the 
result of a disease or injury or aggravation of an existing 
disease or injury and not merely coincidental therewith.  The 
provisions of 38 C.F.R. § 3.358(b)(2) (1998) provide that 
compensation is not warranted for the continuance or natural 
progress of a disease or injury and 38 C.F.R. § 3.358(c)(3) 
(1998) now provides that compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran or, in appropriate cases, the 
veteran's representative.  The necessary consequences are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  See id.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151, as interpreted following the 
opinion of the Attorney General, preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, and VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service connected, if it does not 
fall into one of the above-listed exceptions.

During the pendency of the instant appeal, 38 U.S.C. § 1151 
was amended, effective October 1996.  The amendment 
reinstituted a requirement of fault for recovery under the 
provisions of 38 U.S.C.A. § 1151.  In Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), the Court held that where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless the law or regulations provide 
otherwise.  Here, it is clear that the version of the law 
prior to the recent amendment is more favorable since it does 
not require an element of fault on the part of VA, and thus 
this version will be applied.

The Board must note that regardless of Karnas, in a precedent 
opinion dated December 31, 1997, the Acting General Counsel 
of VA concluded that the term "all claims for benefits under 
38 U.S.C. § 1151, which governs benefits for persons disabled 
by treatment or vocational rehabilitation, filed before 
October 1, 1997, must be adjudicated under the provisions of 
section 1151 as they existed prior to that date."  VAOPGPREC 
40-97 (December 31, 1997).  The appellant's claim for 
compensation under 38 U.S.C.A. § 1151 was filed in September 
1996, and, thus, as stated above, will be considered under 
the law and regulation that do not require fault on behalf of 
VA.

As stated above, the appellant states that steroid treatment 
was initiated at a VA Medical Center and resulted in the 
diagnosis of cytomegalovirus.  The appellant has a diagnosis 
of cytomegalovirus.  In an August 1993 VA hospitalization 
summary report, it was noted that the appellant was sent for 
a gastroenterology consultation, where he was recommended to 
be started on Imuran at 100 milligrams per day with close 
follow up with complete blood counts and liver function tests 
to follow for drug toxicities.  In a January 1994 VA 
outpatient treatment report, the VA examiner noted that the 
appellant began on Imuran in August 1993 and that he was 
taking 100 milligrams per day.  The VA examiner noted that 
the appellant was having a lot of indigestion, regurgitation, 
and heartburn.  The assessment was "Crohn's Disease 
complicated by steroid dependent [chronic obstructive 
pulmonary disease]."

In May 1999, the Board solicited an opinion from a VA 
physician to assist in the determination of the appellant's 
claim.  The following questions were posed to the VA 
physician:

(1) Did cytomegalovirus infection result 
in a worsening of the appellant's 
ulcerative colitis precipitating a total 
colectomy?  Please rationalize your 
answer and state the facts upon which you 
base your opinion.  

(2) If so, was the cytomegalovirus 
infection the result of any treatment or 
medication given by VA?  Please 
rationalize your answer and state the 
facts upon which you base your opinion.  

The Board received a response wherein the VA physician 
stated, in essence, that the appellant had developed 
cytomegalovirus colitis while on immunosuppressive therapy, 
which included Prednisone and Imuran (Azathioprine), both of 
which were given to the appellant at the VA Medical Center.  
It is clear from the medical records that the appellant was 
started on Imuran at 100 milligrams per day in August 1993, 
when he was hospitalized at a VA facility.  The VA physician 
stated that Prednisone and Azathioprine were double-edged 
swords in that they suppressed the body's defenses, and that, 
under those circumstances, an infection like cytomegalovirus 
could occur with increased frequency.  The VA examiner 
determined that the appellant developed cytomegalovirus 
colitis while on immunosuppressive therapy.  He further 
determined that the appellant's cytomegalovirus infection 
probably made the appellant's colitis refractory to usual 
therapies, and required treatment with total colectomy.

After having reviewed the evidence of record, including the 
VA physician's opinion, the Board has been presented with a 
positive association between the onset of immunosuppressive 
treatment at a VA facility and the development of 
cytomegalovirus colitis.  There is no negative evidence to 
refute the VA physician's opinion.  Accordingly, the Board 
finds that the evidence supports a grant of compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
cytomegalovirus.  


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for cytomegalovirus colitis is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

